NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2007-3134


                                  JOSEPH P. CARSON,

                                                  Petitioner,

                                             v.


                       MERIT SYSTEMS PROTECTION BOARD,

                                                  Respondent.

                                            and

                              DEPARTMENT OF ENERGY,

                                                  Intervenor.



      Joseph P. Carson, of Knoxville, Tennessee, pro se.

      Jeffrey A. Gauger, Acting Associate General Counsel, Office of the General
Counsel, United States Merit Systems Protection Board, of Washington, DC, for
respondent. With him on the brief were B. Chad Bungard, General Counsel, and Rosa M.
Koppel, Deputy General Counsel.

      Roger A. Hipp, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for intervenor. With him on the brief
were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director, and
Todd M. Hughes, Deputy Director.

      David B. Nolan, of Alexandria, Virginia, for amici curiae, P. Jeffrey Black, et al.


Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2007-3134

                               JOSEPH P. CARSON,

                                                     Petitioner,

                                         v.
                     MERIT SYSTEMS PROTECTION BOARD,
                                                     Respondent.

                                        and
                           DEPARTMENT OF ENERGY,
                                                     Intervenor.



                                 Judgment
ON APPEAL from the United States Merit Systems Protection Board

In CASE NO(S).            AT1221061125-W-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, Circuit Judge, PLAGER, Senior Circuit Judge and MOORE,
Circuit Judge).


                          AFFIRMED. See Fed. Cir. R. 36.

                                     ENTERED BY ORDER OF THE COURT



DATED: November 9, 2007               /s/ Jan Horbaly
                                              Jan Horbaly, Clerk